Appellate Case: 21-4145     Document: 010110761353      Date Filed: 11/01/2022    Page: 1
                                                                                  FILED
                                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                         Tenth Circuit

                              FOR THE TENTH CIRCUIT                        November 1, 2022
                          _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
  MARK CHRISTOPHER TRACY,

        Plaintiff - Appellant,

  v.                                                         No. 21-4145
                                                     (D.C. No. 2:21-CV-00250-TC)
  VAIL RESORTS, INC., d/b/a Park City                          (D. Utah)
  Mountain Resort, DOES 1-20,

        Defendant - Appellee.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before TYMKOVICH, BALDOCK, and CARSON, Circuit Judges.
                  _________________________________

       Plaintiff-appellant Mark Tracy, proceeding pro se, appeals the district court’s

 order dismissing his lawsuit against Vail Resorts, Inc., d/b/a Park City Mountain

 Resort (Vail) pursuant to Federal Rule of Civil Procedure 12(b)(6) for failure to state

 a claim. Exercising jurisdiction pursuant to 28 U.S.C. § 1291, we affirm.1


       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       1
         In both the dismissal order and the judgment, the district court stated it was
 dismissing “the case.” R. at 69, 71. Neither mentioned the Doe defendants, but
 unnamed defendants who are not served are not parties to the case and do not prevent
Appellate Case: 21-4145    Document: 010110761353        Date Filed: 11/01/2022    Page: 2



                                      Background

       Because we are reviewing a dismissal for failure to state a claim, we assume

 the truth of the following facts taken from Mr. Tracy’s complaint. See Brooks v.

 Mentor Worldwide LLC, 985 F.3d 1272, 1281 (10th Cir.), cert. denied, 142 S. Ct. 477

 (2021).

       Mr. Tracy was employed as a Public Safety Officer at Park City Mountain

 Resort.2 In January 2020, he started documenting unsafe and hazardous working

 conditions at the Resort, including (1) illicit drug use by employees on company

 property; (2) “open and accessible alcoholic beverages” on company property after

 hours, R. at 10; and (3) employees’ “improper operation of heavy machinery during

 severe winter conditions near pedestrians during hours of darkness,” R. at 10-11. He

 verbally informed the Resort’s Public Safety Manager (PSM) about these problems

 before he started documenting them.

       In March 2020, the PSM informed Mr. Tracy that his shift that day had been

 suspended “due to time discrepancies.” R. at 11 (internal quotation marks omitted).

 The next day, she told him he had been “let go for sitting on furniture in the hotel

 lobby area” during the overnight shift on an unspecified date. Id. (internal quotation

 marks omitted).


 a dismissal order on all other claims from being final and appealable. See Raiser v.
 Utah Cnty., 409 F.3d 1243, 1245 n.2 (10th Cir. 2005).
       2
        In its response brief, Vail indicated that Mr. Tracy’s employer was actually
 VR CPC Holdings, Inc., which is an indirect subsidiary of Vail. That correction is of
 no consequence to the issues on appeal.
                                            2
Appellate Case: 21-4145    Document: 010110761353        Date Filed: 11/01/2022     Page: 3



       Mr. Tracy filed complaints with the Utah Labor Commission (ULC) and Equal

 Employment Opportunity Commission (EEOC). Thereafter, Vail failed to provide

 documentation of his termination and would not allow him to recover his personal

 property from company property.

       Mr. Tracy alleged that Vail’s adverse employment decisions were based on his

 having “exercised his rights under Title VII by documenting hazardous working

 conditions and imminent threats of grave bodily harm.” R. at 9. He asserted only

 one claim for relief—that Vail violated Title VII by suspending and firing him “in

 retaliation for exercising his federally protected rights.” R. at 12. He did not

 separately plead a discrimination claim, but in the opening paragraph of the

 complaint he alleged that Vail discriminated against him by firing him for that

 reason, and later in the complaint he alleged that the PSM did not explain why “other

 employees not of the same protected class” had not been terminated for the same

 reason. R. at 11.

       Vail moved to dismiss the action under Rule 12(b)(6) for failure to state a

 claim. As for the retaliation claim, it argued that whistleblower activity unrelated to

 employment discrimination is not protected activity under Title VII. And it argued

 that to the extent Mr. Tracy also intended to assert a discrimination claim, the claim

 failed because he alleged no facts suggesting that he was a member of a protected

 class and that Vail treated him and similarly-situated employees who were not in the

 same class differently.



                                            3
Appellate Case: 21-4145    Document: 010110761353         Date Filed: 11/01/2022    Page: 4



       In his opposition to the motion, Mr. Tracy explained that the protected

 activities underpinning his retaliation claim were his exercise of his constitutional

 right to free speech, his “internal complaint[s]” to management, R. at 28, and his

 having filed complaints with the ULC and EEOC after his termination. He further

 explained that his discrimination claim was based on the fact that, assuming Vail

 fired him for “sitting on company furniture,” it failed “to take similar adverse action

 against other” employees for the same conduct. R. at 30 (internal quotation marks

 omitted). He indicated that documents he filed with the ULC established that he was

 over forty years old and that Vail did not “take corrective action against another”

 employee “who was a different race than Mr. Tracy and not [a] member of the same

 protected class.” Id.3

       A magistrate judge issued a report and recommendation (R&R) that the district

 court grant the motion to dismiss. Mr. Tracy timely objected, but on de novo review,

 the district court overruled his objections, adopted the magistrate judge’s

 recommendation, granted the motion, and dismissed the case with prejudice.

 Specifically, the court held that his retaliation claim failed because reporting

 hazardous working conditions is not a protected activity under Title VII, and his

 discrimination claim failed because “his status as an older worker ha[d] no bearing


       3
         Mr. Tracy also maintained that his complaint stated a plausible
 “supplemental state law claim for unlawful conversion” based on his allegations that
 Vail “prohibited [him] from returning to company property to recover expensive
 personal items.” R. at 30 (capitalization omitted). He did not pursue this argument
 on appeal, so we do not address it.

                                             4
Appellate Case: 21-4145    Document: 010110761353        Date Filed: 11/01/2022      Page: 5



 on his complaint” because he alleged that Vail fired him for reporting hazardous

 working conditions, not because of his age. R. at 69. This appeal followed.

                                       Discussion

       Initially, we note that because Mr. Tracy is proceeding pro se, we construe his

 filings liberally. Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). We thus

 make some allowances for deficiencies, such as unfamiliarity with pleading

 requirements, failure to cite appropriate legal authority, and confusion of legal

 theories. See Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836, 840 (10th Cir.

 2005). But we “cannot take on the responsibility of serving as [his] attorney in

 constructing arguments and searching the record.” Id. And the liberal-construction

 rule does not relieve him of his burden to plead a legally cognizable claim. Hall,

 935 F.2d at 1110.

       1. Legal Standards

       We review dismissals under Rule 12(b)(6) for failure to state a claim de novo,

 applying the same standards that applied in the district court. See Cnty. of Santa Fe

 v. Pub. Serv. Co., 311 F.3d 1031, 1034 (10th Cir. 2002). To avoid dismissal,

 “a complaint must contain enough allegations of fact, taken as true, to state a claim to

 relief that is plausible on its face.” Khalik v. United Air Lines, 671 F.3d 1188, 1190

 (10th Cir. 2012) (internal quotation marks omitted). In conducting our review, we

 accept all well-pleaded facts as true, view them in the light most favorable to the

 plaintiff, and draw all reasonable inferences in his favor. Brooks, 985 F.3d at 1281.

 We “disregard conclusory statements and look only to whether the remaining, factual

                                            5
Appellate Case: 21-4145    Document: 010110761353        Date Filed: 11/01/2022      Page: 6



 allegations plausibly suggest the defendant is liable.” Khalik, 671 F.3d at 1191. Our

 duty is to “determine whether the complaint sufficiently alleges facts supporting all

 the elements necessary to establish an entitlement to relief under the legal theory

 proposed.” Forest Guardians v. Forsgren, 478 F.3d 1149, 1160 (10th Cir. 2007).

       Title VII forbids employment discrimination on the basis of race, color,

 religion, sex, or national origin. 42 U.S.C. § 2000e-2(a)(1). Mr. Tracy did not

 present any direct evidence of discrimination, so we analyze his claim under the

 three-step burden-shifting framework set forth in McDonnell Douglas Corp. v.

 Green, 411 U.S. 792, 802-04 (1973). Khalik, 671 F.3d at 1192.

       Under McDonnell Douglas, the plaintiff carries his initial burden of proving a

 prima facie case of discrimination by showing that he (1) is a member of a protected

 class, (2) suffered an adverse employment action, (3) was qualified for the position at

 issue, and (4) was treated less favorably than others not in the protected class.

 Khalik, 671 F.3d at 1192. The burden then shifts to the employer to offer

 “a legitimate, non-discriminatory reason for the adverse employment action.” Id.

 If the employer makes that showing, the burden shifts back to the plaintiff to show

 that his “protected status was a determinative factor” in the employer’s decision or

 that the employer’s explanation is pretextual. Id.

       Title VII also makes it unlawful for an employer to retaliate against an

 employee who “opposed any practice made an unlawful employment practice” by

 Title VII. See 42 U.S.C. § 2000e–3(a). Because Mr. Tracy presented no direct

 evidence of retaliation, we again analyze his claim under the McDonnell Douglas

                                             6
Appellate Case: 21-4145    Document: 010110761353        Date Filed: 11/01/2022     Page: 7



 framework. A plaintiff meets his initial burden of establishing a prima facie case of

 retaliation by showing that (1) he engaged in protected opposition to discrimination;

 (2) he suffered an adverse action that a reasonable employee would have found

 material; and (3) there is a causal nexus between his protected activity and the

 employer’s adverse action. Khalik, 671 F.3d at 1193. To qualify as “protected

 opposition” the employee must have an objectively reasonable and good-faith belief

 that the employer engaged in a practice made unlawful by Title VII. See Crumpacker

 v. Kan. Dep’t of Hum. Res., 338 F.3d 1163, 1171 (10th Cir. 2003); see also Hansen v.

 SkyWest Airlines, 844 F.3d 914, 926 (10th Cir. 2016) (explaining that Title VII

 protects an employee who reasonably believes he is opposing in unlawful

 employment discrimination, whether or not an actual violation occurred).

       At the pleading stage, the plaintiff is not required to establish a full-blown

 prima facie case of discrimination or retaliation—he is only required to allege facts

 sufficient to set forth a plausible claim. Khalik, 671 F.3d at 1193. Thus, to survive

 the motion to dismiss, Mr. Tracy’s complaint only needed to allege facts linking

 Vail’s employment decisions to a discriminatory or retaliatory motive, see id.

 at 1194, and “giv[ing] rise to a reasonable inference of discrimination” or retaliation,

 Bekkem v. Wilkie, 915 F.3d 1258, 1275 (10th Cir. 2019).

       2. Application

       Mr. Tracy did not meet his initial burden for a discrimination claim. Title VII

 prohibits employment discrimination based on five protected classes—race, color,

 religion, sex, and national origin. 42 U.S.C. § 2000e-2(a)(1); see Khalik, 671 F.3d

                                            7
Appellate Case: 21-4145    Document: 010110761353        Date Filed: 11/01/2022      Page: 8



 at 1192. It does not prohibit other forms of unfair or discriminatory conduct.

 Mr. Tracy did not allege in the complaint that he was a member of one of those

 protected classes, much less that Vail terminated him on that basis. Although he

 indicated in his opposition to the motion to dismiss that he is over forty and that Vail

 did not take corrective action against an unnamed non-white employee who also sat

 on company furniture, the allegations in the complaint did not establish a link

 between either his age or his race and Vail’s employment decisions. He thus failed to

 plead a plausible discrimination claim. See Khalik, 671 F.3d at 1193-94. We are not

 persuaded otherwise by Mr. Tracy’s criticism of Vail for not providing an

 explanation for its handling of other employees’ similar conduct. Because Mr. Tracy

 failed to meet his initial burden of establishing a prima facie discrimination case, “his

 entire case fail[ed],” Barlow v. C.R. England, Inc., 703 F.3d 497, 505 (10th Cir.

 2012), so Vail was not required to offer an explanation, see id. at 506.

       Mr. Tracy also did not plead a plausible retaliation claim. Nothing in the

 complaint suggested that he opposed illegal discrimination during his employment

 with Vail, let alone that Vail fired him in retaliation for doing so. Nevertheless, he

 maintains that Vail retaliated against him for engaging in what he claims are three

 protected activities: (1) reporting workplace safety concerns to Vail management;

 (2) exercising his First Amendment right to free speech; and (3) filing a formal

 complaint with the ULC after his termination.

       Contrary to Mr. Tracy’s contention, his reports to management of hazardous

 working conditions were not protected activity under Title VII. He cited no

                                            8
Appellate Case: 21-4145    Document: 010110761353        Date Filed: 11/01/2022     Page: 9



 authority, and we are not aware of any, holding that speaking out in opposition to

 work conditions that are not tied to discrimination is protected activity under Title

 VII. See O’Neal v. Ferguson Constr. Co., 237 F.3d 1248, 1255 (10th Cir. 2001)

 (observing that attorney’s letter to employer accusing it of reassigning plaintiff in

 retaliation for filing EEOC discrimination and retaliation claims constituted protected

 activity but that a letter “complain[ing] about unfair treatment in general and

 express[ing] . . . dissatisfaction . . . that someone else was awarded [a] position” was

 not protected conduct under Title VII because it did not “specifically complain about

 age discrimination”).

       His contention that his reports of unsafe working conditions were a protected

 activity under Title VII because he was exercising his First Amendment rights fares

 no better. Title VII does not protect against adverse employment decisions based on

 an employee’s exercise of his right to free speech. And Mr. Tracy could not assert a

 plausible First Amendment retaliation claim against Vail because it is not a public

 employer. Cf. Garcetti v. Ceballos, 547 U.S. 410, 417 (2006) (recognizing that “the

 First Amendment protects a public employee’s right, in certain circumstances, to

 speak as a citizen addressing matters of public concern.” (emphasis added));

 Brammer-Hoelter v. Twin Peaks Charter Acad., 492 F.3d 1192, 1202 (10th Cir.

 2007) (discussing elements of freedom of speech retaliation claim and explaining that

 “when government employees speak on matters of public concern, they must face

 only those speech restrictions that are necessary for their employers to operate

 efficiently and effectively” (emphasis added) (internal quotation marks omitted)).

                                             9
Appellate Case: 21-4145      Document: 010110761353        Date Filed: 11/01/2022       Page: 10



         Mr. Tracy’s assertion that filing the ULC complaint constituted protected

  activity under Title VII also does not save his complaint from dismissal. True, filing

  a discrimination or retaliation complaint with the ULC was a protected activity. See

  O’Neal, 237 F.3d at 1254-55. But Mr. Tracy filed his ULC complaint long after Vail

  terminated him. Accordingly, it was not the impetus for Vail’s adverse employment

  decisions and cannot form the basis of a retaliation claim. See McGowan v. City of

  Eufala, 472 F.3d 736, 744 (10th Cir. 2006) (discussing the “required link between the

  protected activity and subsequent adverse employment action”); cf. O’Neal, 237 F.3d

  at 1255 (“Because this adverse action followed the protected conduct by one day,

  a causal connection is established.”).

         Finally, for the first time in his reply brief, Mr. Tracy contends that his

  complaint stated plausible claims (1) under the Age Discrimination in Employment

  Act, which makes it unlawful for an employer to take adverse action against an

  employee “because of [his] age,” 29 U.S.C. § 623(a); and (2) for “retaliatory action

  for reporting criminal activities to police authorities,” Reply Br.at 2. But nothing in

  his complaint even hinted at such claims, and he did not raise these issues in district

  court, either in his opposition to the motion to dismiss or in his objection to the

  magistrate judge’s R&R. We thus decline to address these new arguments. See

  Singleton v. Wulff, 428 U.S. 106, 120 (1976) (recognizing that federal appellate

  courts generally do “not consider an issue not passed upon below”); Stump v. Gates,

  211 F.3d 527, 533 (10th Cir. 2000) (“This court does not ordinarily review issues

  raised for the first time in a reply brief.”).

                                                   10
Appellate Case: 21-4145   Document: 010110761353    Date Filed: 11/01/2022   Page: 11



                                    Conclusion

        The judgment is affirmed.


                                         Entered for the Court


                                         Joel M. Carson III
                                         Circuit Judge




                                        11